Title: To John Adams from Oliver Parsons, 4 February 1823
From: Parsons, Oliver,Cooley, James
To: Adams, John


				
					Mr: Adams—
					Granville 4th: February 1823
				
				Your Letter accompanying the two Vols. of your Defence came safe to hand—It gives us much pleasure to acknowledge the honor conferred on our Institution by this donation—We receive it, Sir, with gratitude, and hold it as a memento of one of the greatest men of our Country—Sensible that the scenes of this life are rapidly receding from your view, permit us to tender our wishes that your last days may be your best days and that an honorable life may be closed by a glorious immortalityIn behalf of the / Dickinson Library / Company
				
					Oliver ParsonsJames CooleyCommittee
				
				
			